Title: To George Washington from Thomas Fielder, 24 October 1789
From: Fielder, Thomas
To: Washington, George


          
            Boston 24th Octr 1789
          
          T. Fielder presents most sincear Respects to his Excellency The President, of the united States of America[.]
          Has an uncommunicated Idea on Machinary which he hopes might be of utility to the Country.
          If when F. calls on Monday Morng at Eight his Excellency will condescend to appoint when he will honor him with a short interview, it will be esteem’d a very particular favor.
        